Citation Nr: 9931267	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied entitlement to service 
connection for hearing loss and for tinnitus.

The veteran appealed the decision to the Board which remanded 
the case to the RO in March 1999 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate an etiological 
relationship between hearing loss and the veteran's period of 
active service.

3.  The evidence does not demonstrate an etiological 
relationship between tinnitus and the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred or aggravated 
by his period of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

2.  The veteran's tinnitus loss was not incurred or 
aggravated by his period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred hearing loss and 
tinnitus during his period of active service.  He further 
contends that during a tour of duty in Germany he was 
subjected to noise trauma including artillery fire.  The 
veteran reports that since early 1955 he has experienced 
continual tinnitus.

As an initial matter the Board finds that the veteran's 
claims are plausible and capable of substantiation and 
therefore are well-grounded.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board also 
is satisfied that the VA has fulfilled the duty to assist the 
veteran develop these claims and that the evidence of record 
is sufficient to support an equitable decision in this 
appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1999).  For purposes of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1999).

In addition, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where a condition in service is not chronic or where 
diagnosis of chronicity is reasonably questionable.  38 
C.F.R. § 3.303(b) (1999).  A disease diagnosed after 
discharge also may be service-connected when evidence 
including that pertinent to service establishes that a 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Finally, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records include no evidence of 
hearing loss or tinnitus.  There is no evidence that the 
veteran sought or received treatment for or was diagnosed 
with a hearing or ear disorder of any kind in service.  
Neither was there in-service change in the veterans hearing 
acuity noted in reports of his induction and separation 
examinations - both of which record normal 15/15 bilateral 
scores for whispered and spoken voice.

The first evidence associated with the claims file to include 
a reference to the veteran's hearing acuity is a January 1997 
report of the veteran's private hospitalization for an 
unrelated disorder.  The report notes without further 
elaboration or explanation that the veteran had "reduced 
audio acuity."

Upon VA audiological evaluation in June 1997 the veteran was 
found to have average right ear puretone air conduction of 36 
and average left ear puretone air conduction of 32 and 
puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
65
60
LEFT
10
10
5
55
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that the veteran had moderate to moderately 
severe bilateral high frequency sensorineural hearing loss 
from 3000 Hz which was consistent with a history of noise 
exposure and tinnitus reported by the veteran.  The examiner 
did not provide a more specific opinion as to the etiology of 
the veteran's hearing loss and did not diagnose the veteran 
with tinnitus.

Upon a private audiological examination in March 1999 the 
examiner confirmed borderline normal low frequency bilateral 
hearing acuity and moderate to severe bilateral high 
frequency sensorineural hearing loss with fair auditory 
discrimination.  The examiner opined that the veteran's 
exposure to the sound of artillery fire in the 1950s "quite 
likely" caused the hearing loss.  The examiner supported the 
opinion by reference to audiogram findings which were said to 
demonstrate the type and degree of hearing loss and 
diminished discrimination ability which "is consistent with 
noise-induced hearing loss."  There is no evidence that the 
examiner reviewed the claims file before reaching his opinion 
or that the opinion was based upon a history other than that 
provided by the veteran himself.

Upon VA audiological evaluation in May 1999 the veteran was 
found to have average right ear puretone air conduction of 46 
and average left ear puretone air conduction of 41 and 
puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
75
75
LEFT
15
15
20
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  The 
examiner, who was able to review the claims file, noted that 
the veteran's hearing loss and tinnitus "may" be related to 
in-service or civilian noise exposure or to the normal 
effects of aging.  The examiner did not opine or suggest that 
it was at least as likely as not that in-service noise 
exposure was the cause or a principal cause of the veteran's 
hearing loss and tinnitus.

The Board acknowledges the inconsistent opinions from the 
private and VA examiners regarding the probable etiology of 
the veteran's hearing loss and tinnitus.  For the reasons 
provided herein, the Board finds the May 1999 VA examiner's 
opinion to be more credible given the totality of the 
evidence.

Although the private examiner attributed hearing loss and 
tinnitus to the veteran's period of active service, there is 
no evidence that the examiner reviewed or had access to the 
claims file.  Therefore, the etiological opinion necessarily 
is no better than the history presented by the veteran 
himself, see Swann v. Brown, 5 Vet. App. 229, 233 (1993), and 
amounts to mere speculation.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting "immaterial" medical opinion absent evidence of 
physician's independent review of service medical or similar 
records).  Accordingly, the Board finds the March 1999 
private examiner's opinion to be fatally flawed.

The VA examiner who provided the May 1999 opinion had access 
to the claims file and presented a different opinion on the 
etiology of the veteran's hearing loss and tinnitus.  This 
examiner suggested three possible causes - noise trauma in 
service, noise trauma in civilian life and the normal effects 
of aging.  The examiner declined to suggest that any one of 
these possible causes of the veteran's disabilities was more 
likely than another.  Therefore, reading this opinion to 
suggest that all three possible causes were equally likely, 
the Board finds that the opinion cannot support a conclusion 
that it is at least as likely as not that the veteran's 
hearing loss and tinnitus are causally linked to his period 
of active service.

The veteran contends that his current hearing loss and 
tinnitus are the result of noise trauma he sustained in-
service. However, because the veteran is a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Therefore, upon 
careful review of the totality of the evidence of record the 
Board is constrained to conclude that the preponderance of 
the evidence demonstrates that the veteran's current hearing 
loss and tinnitus are not causally linked to his period of 
active service.  Accordingly, the claim for service 
connection for current hearing loss and tinnitus must be 
denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

